Citation Nr: 1204876	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 30 percent for a conversion disorder from January 9, 1998 to April 12, 2000.

3.  Entitlement to a rating in excess of 70 percent for a conversion disorder from April 13, 2000 to October 4, 2001.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1974.

This issues on appeal come to the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions by the Regional Office (RO) in Columbia, South Carolina.  

Historically, in a May 1991 rating decision, the RO declined to reopen the Veteran's claim for a back condition.  In a March 1998 rating decision, the RO increased the Veteran's evaluation to 30 percent for a conversion disorder, effective January 9, 1998.  The Veteran timely appealed of that rating.  In a November 2000 rating decision, the RO increased the Veteran's evaluation to 50 percent for the conversion disorder, effective April 13, 2000.  In a January 2001 Joint Motion for Remand (JMR), the Veteran dismissed any claim for an increased rating prior to January 9, 1998.  Further, in a July 2003 rating decision, the RO increased the Veteran's evaluation to 100 percent, effective October 5, 2001.  Therefore, the issue remaining regarding an increased rating for the Veteran's conversion disorder addresses the period from January 9, 1998 to October 4, 2001.

In June 2004, the Board denied the Veteran's claim for an increased evaluation for conversion disorder for the period January 9, 1998, to April 12, 2000, and increased the Veteran's conversion disorder evaluation to 70 percent for the period April 13, 2000, to October 4, 2001.  The Board also decided that new and material evidence had not been received to reopen the claim of service connection for a back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, the Court granted the JMR, and remanded the case for action consistent with the motion. 

In August 2006, the Board remanded these matters to the RO via the Appeal Management Center (AMC) for additional development and readjudication. 

In an October 2008 rating decision, the RO granted service connection for arthritis of the lumbar spine with disc herniation, and provided a 20 percent evaluation effective May 29, 1997.

In a May 2009 decision, the Board denied entitlement to an evaluation in excess of 30 percent for a conversion disorder for the period from January 9, 1998 to April 12, 2000 and entitlement to an evaluation in excess of 70 percent for conversion disorder for the period from April 13, 2000 to October 4, 2001. 

The Veteran appealed the May 2009 Board decision to the Court, and a JMR, in part, requested that the portion of the Board decision which denied entitlement to an evaluation in excess of 30 percent for conversion disorder for the period from January 9, 1998 to April 12, 2000 and denied entitlement to an evaluation in excess of 70 percent for conversion disorder for the period from April 13, 2000 to October 4, 2001, be vacated and remanded.  A February 2010 Court order granted the motion. 

The Board notes that in a February 2009 decision, the RO denied entitlement to an effective date prior to December 17, 1990, for the award of entitlement to service connection for conversion disorder.  The Veteran did not submit a notice of disagreement (NOD) with this matter.  In January 2010, the RO erroneously issued a statement of the case (SOC) for the issue of entitlement to an effective date prior to December 17, 1990, for the award of entitlement to service connection for conversion disorder.  An April 2010 SOC for the issue of entitlement to an effective date prior to May 29, 1997, for the award of service connection for arthritis of the lumbar spine with disc herniation, clarified that this was a corrected SOC as the January 2010 SOC addressed the incorrect disability per the May 2009 remand instructions. 

In a March 2010 letter, the Veteran's representative indicated that he did not represent the Veteran on the issue of entitlement to an effective date prior to December 17, 1990, for the award of entitlement to service connection for conversion disorder.  However the representative requested that the March 2010 letter would serve as a substantive appeal for the issue of entitlement to an effective date prior to December 17, 1990, for the award of entitlement to service connection for conversion disorder.  The Board does not recognize that the Veteran has submitted a substantive appeal on this issue as the representative who submitted the letter does not represent the Veteran on this matter.  The issue of entitlement to an effective date prior to December 17, 1990, for the award of entitlement to service connection for conversion disorder is therefore not currently before the Board. 

In a September 2010 Board decision, the Board denied the Veteran's claim for an increased evaluation for conversion disorder for the period from January 9, 1998, to April 12, 2000, and denied a rating higher than 70 percent for the Veteran's conversion disorder for the period April 13, 2000, to October 4, 2001.  The Board also remanded the issue of entitlement to an initial evaluation in excess of 20 percent for arthritis of the lumbar spine with disc herniation.  The Veteran again appealed and a JMR, in part, requested that the portion of the Board decision which denied entitlement to an evaluation in excess of 30 percent for conversion disorder for the period from January 9, 1998 to April 12, 2000 and entitlement to an evaluation in excess of 70 percent for conversion disorder for the period from April 13, 2000 to October 4, 2001, be vacated and remanded.  An April 2011 Court order granted the motion.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder, to include as due to conversion disorder, and whether there was clear and unmistakable error in denying service connection for conversion disorder in an April 1975 rating decision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  From the May 29, 1997, date of service connection through September 22, 2002, the Veteran's lumbar spine arthritis with disc herniation was not manifested by severe limitation of motion, severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  He also did not have severe, recurring attacks of intervertebral disc syndrome with intermittent relief.

2.  From September 23, 2002 to September 25, 2003, the Veteran's lumbar spine arthritis with disc herniation was manifested by pain and exacerbations but not by severe limitation of motion, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  He also did not have incapacitating episodes having a total duration of at least four weeks in the prior twelve months, and there was no objective evidence of neurologic impairment.

3.  Since September 26, 2003, the Veteran's lumbar spine arthritis with disc herniation has not been manifested by thoracolumbar flexion to 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks during the past 12 months. 

4.  The Veteran has an associated right lower extremity neurological abnormality that is no more than mild in degree.

5.  From January 9, 1998 to April 12, 2000, credible evidence demonstrates that the Veteran's service-connected conversion disorder was manifested by occupational and social impairment with reduced reliability and productivity, but did not result in deficiencies in most areas such as work, school family relations, judgment, thinking or mood.
 
 
6.  From April 13, 2000 to October 4, 2001, the credible evidence demonstrates that the Veteran's service-connected conversion disorder was not manifested by total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an initial rating greater than 20 percent for lumbar spine arthritis with disc herniation have not been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a , Diagnostic Codes 5292-5295 (prior to September 26, 2003) and Diagnostic Code 5242 (2011).

2.  Since September 26, 2003, the criteria for a separate 10 percent rating (but no higher) for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2011). 

3.  From January 9, 1998 to April 12, 2000, the schedular criteria for a rating of 50 percent, and no higher, for conversion disorder have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130 , Diagnostic Code 9424 (2011). 

4.  From April 13, 2000 to October 4, 2001, the schedular criteria for a rating in excess of 70 percent for conversion disorder have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130 , Diagnostic Code 9424 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

The RO provided notice to the Veteran in September 2006 and June 2008 letters that explained what information and evidence was needed to substantiate a claim for increased ratings as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the June 2008 letter, and opportunity for the Veteran to respond, October 2008 and April 2010 supplemental statements of the case (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  His service treatment records, service personnel records, records from the Social Security Administration  (SSA), and all relevant VA and private treatment records pertaining to his claims have been obtained and associated with his claims file.  The Veteran has also been provided with multiple VA medical examinations to assess the nature and severity of his service-connected conversion disorder disability and spine disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  Contrary to contentions by the Veteran's attorney, the Board finds that the two recent VA examinations adequately addressed DeLuca factors.  The neurological disorder examiner noted that the Veteran reported having low back flareups about once a month which lasted for up to three to four days and could be severe in intensity.  Although the examiner did not specifically estimate the decrease in the range of motion during such flare-ups, the Board finds that a remand for an addendum is not warranted because such an opinion would be speculative because it would necessarily be based to a large extent on the history given by the Veteran which, for reasons explained below, the Board finds to be unreliable.  The Board has also noted that the Veteran's attorney has argued that the spine examination which was conducted in May 2011 was not adequate because it was not conducted by a physician, as had been requested in the Board's remand instructions.  The Board concedes that the individual performing the examination is a nurse practitioner rather than a physician, as the examiner's title is shown as nurse practitioner in a VA directory.  However, the Board finds that this is not a prejudicial matter as the examination report contains all necessary information.  Medical examinations under section 5103A need not be conducted by physicians.  Rather, medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions-e.g. a nurse practitioner.  See Cox v. Nicholson, 20 Vet. App. 563 (Jan. 19, 2007).  The Board also notes that the attorney argues that the examination was not adequate because the examiner did not address how the disorder affects the Veteran's occupation.  In the present case, however, the Veteran is unemployed due to his psychiatric disorder, so the spine disorder does not affect employment.  Therefore, there was substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations -Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2. 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3. In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2  

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lumbar Spine

Disabilities of the spine, such as degenerative joint disease, are to be rated pursuant to the general rating formula for diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

Effective September 23, 2002, the criteria for rating intervertebral disc syndrome (IVDS) were revised, and, effective September 26, 2003, VA amended the criteria for rating all disabilities of the spine, including IVDS.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new Diagnostic Codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

Under Diagnostic Code 5292 as in effect prior to September 23, 2002, the following evaluations were assignable for limitation of motion of the lumbar spine: 20 percent for moderate limitation of motion; and 40 percent for severe limitation of motion. 

Under Diagnostic Code 5293 in effect prior to September 23, 2002, the following evaluations were assignable for IVDS: 20 percent for moderate; recurring attacks; 40 percent for severe, recurring attacks with intermittent relief; 60 percent for pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc, little intermittent relief.

Under Diagnostic Code 5295 in effect prior to September 23, 2002, the following evaluations were assignable for lumbosacral strain: 20 percent for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Board observes that Diagnostic Codes 5292 and 5295 remained unchanged during the period from September 23, 2002 to September 25, 2003.  

Diagnostic Code 5243 provides for a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, in effect since September 26, 2003, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

Normal thoracolumbar flexion is from zero to 90 degrees; extension is from zero to 30 degrees; left and right lateral flexion are from zero to 30 degrees; and left and right rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

As the medical evidence shows that the Veteran has a service connected arthritis with disc herniation, his lumbar disability must also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome.

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 .

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, under the general rating formula for spinal disorders, 38 C.F.R. § 4.71a, the provisions set forth in 38 C.F.R. §§ 4.40 and 4.45 are specifically incorporated.  68 Fed. Reg. 51,454 -51,455 (Aug, 27, 2003). 

Factual Background

In May 1997, the Veteran filed a claim to reopen a claim of entitlement to service connection for a lumbar spine disorder.  On his claim, he indicated that he had severe low back pain which caused him to miss many days of work.  He stated he was out of work for the prior two weeks due to low back pain.

A VA spine examination from September 1995 noted the Veteran complained of significant low back pain and bilateral thigh pain.  He stated he occasionally missed work as a maintenance worker due to his back.  He was noted to be obese.  His lumbar spine was tender along the L4/5, S1 level with mild paraspinal muscle spasm.  He had forward flexion to about halfway between his knees and toes, and could extend backwards 10 degrees.  Right and left lateral bending were completed to 30 degrees, and right and left rotation to 10 degrees.  He was assessed with mechanical low back pain.

A May 1997 VA treatment record noted the Veteran complaints of recent flare ups of longstanding low back pain.  He had no spinal tenderness or paraspinous muscular spasm.  He was assessed with chronic mechanical low back pain, with no evidence of neurological compromise and exogenous obesity.  A need for weight reduction was stressed regarding his low back care.

A June 1997 treatment record diagnosed the Veteran with degenerative joint disease of the lumbar spine and obesity.  The record noted that a September 1996 x-ray revealed mild anterior wedging of L1 and L2 and an osteophyte at L3 and L4.  In July 1997, the Veteran reported a five day history of back pain without fall.  He did not have tenderness to palpation, but the notes appear to say he had a positive straight leg raising test on the right side.  

A September 1997 appointment sheet from Columbia Rehabilitation Clinic, Inc. notes that the Veteran received treatment at the facility for mechanical low back pain.  A physical therapy record  from September 1997 noted the Veteran's radicular pain had completely resolved, but that his low back had not improved much "except that he is no longer experiencing leg pain."  He stated his low back pain varied according to activity level.  His extension was noted to be within normal limits.  The Veteran also submitted several treatment records pertaining to his cervical spine.  

In January 1998, the Veteran complained of and was diagnosed with chronic back pain.  In November 1998, he sought treatment for increased back pain following exiting a car.  His lumbar spine was tender and he had restricted movement secondary to his pain.  In August 2000, VA treatment records show he complained of low back pain which radiated to his hips.  He had pain with palpation of the lumbar spine with slight muscle spasm.  He did not have pain with palpation of the sciatic notches.  He was assessed with back strain and obesity.  The physician suggested walking a few times a week for weight loss to help with back pain.  A March 2001 treatment record shows that the Veteran gained more than 50 lbs from 1998, and that his low back pain had become bothersome.  The impact of his weight on his low back pain was discussed.

In November 2000, the Veteran sought treatment at a VA medical center for low back pain with radiation to his right thigh.  His lumbar spine was tender to palpation, but without spasm of the paravertebral muscles.  He did not have pain with palpation of the sciatic notches.  He was assessed with low back pain with right radiculopathy.

An MRI from May 2001 was read to reveal mild degenerative stenosis of the lumbar spine, most pronounced at the L3/4 level.  A June 2001 VA treatment record included the results of an MRI of the Veteran's lumbar spine revealing mild degenerative stenosis at the L3/4 level.

Private treatment records from Dr. B.D.O. show that the Veteran complained of chronic low back pain with bilateral leg pain.  He denied any bowel or bladder dysfunction, but stated his pain was significant with prolonged sitting and standing.  Dr. B.D.O. indicated that his symptoms of increased leg pain with walking were consistent with early neurogenic claudication.  On physical examination, the Veteran had no evidence of root tension sign in the seated position.  He had decreased flexion of the lumbosacral spine to approximately 40 degrees, with tenderness.  The physician noted that when the Veteran arose from his chair he had a list to the left that seemed to correct after a few steps.  A review of an MRI scan was noted to show multiple level facet hypertrophies with early bilateral neuroferamenal stenosis.  He noted that it appeared there was an early disc bulge versus herniation of the L3/4.  The Veteran was assessed with lumbar spinal stenosis with possible disc herniation.

A November 2001 examination by Dr. R.W., in consultation with the Veteran's claimed Social Security Administration (SSA) disability claim noted that he had L3/4 stenosis with mild lumbosacral spondylosis, a wide gait, and early neurogenic claudication.

A January 2002 VA neurological examination found low back pain syndrome without evidence of lumbosacral radiculopathy.

A physical examination from June 2002 noted that his back had a normal curvature, with no focal tenderness to palpation and no muscle atrophy.  He also had negative straight leg raise testing.  

A January 2004 VA treatment record noted that the Veteran had low back pain, but that Motrin helped with the pain.  He stated that there had been no change in the pain over the years.  In August 2006, he noted that his low back pain was "doing well at this time," and he requested a change in medications.

An April 2007 MRI was read to reveal degenerative disease of L4/5 and L5/S1 and indicated herniated disc at L4/5.

In July 2007, the Veteran was afforded a VA spine examination where he complained of low back pain present all day every day, with an average pain level of 7 out of 10 (highest).  He reported radiation of the pain down to his bilateral lower extremities which affects his ability to walk.  He denied any incapacitating episodes over the last 12 months (where a physician prescribed bedrest).  He denied a history of surgery or injections in the lumbar spine, but stated he had multiple rounds of physical therapy, and prescription pain medication.  The Veteran reported he was unemployed as a direct result of his spine problem, but then also noted that his history of psychosis and conversion disorder also affected his employability.  He denied that his activities of daily living were affected by his low back disorder, and he did not use assistive devices for ambulation.  On physical examination, he had flexion to 80 degrees, extension to 15 degrees, lateral flexion to 25 degrees, and rotation to 40 degrees.  He reported pain throughout all ranges of motion, but he was able to repetitively complete his range of motion without a change in range of motion or pain.  The examiner stated that the range of motion was not additionally limited following repetitive use.  The examiner also stated that it was "of note that [the Veteran] was obese."  There was no spasm on examination but he had lumbar spine tenderness at L4/5.  He had negative straight leg raise testing bilaterally and 5/5 strength in all four extremities.  He had a slight decrease in sensation over his bilateral feet and hands due to his longstanding diabetes.  He had a slight antalgic gait, but there was no kyphosis, scoliosis or lordosis.  He was diagnosed with degenerative disc disease of the lumbar spine.

In April 2009, the Veteran complained of occasionally numbness down his right leg to about mid thigh, without a loss of strength.

In May 2009, the Veteran noted that he wanted to appeal the 20 percent rating he received for his spine disability as he did not feel that 20 percent "was enough."  He noted he had constant back and hip pain with pain and numbness in his legs (he did not specify which leg) when he would stand for a long period of time.  He stated it was painful to walk, twist or bend.

A VA treatment record from May 2009 noted that the Veteran had chronic low back pain and degenerative joint disease that was compounded by his morbid obesity.  The examiner noted that he may benefit from the use of a cane for right lower extremity weight bearing reduction.  The examiner told the Veteran that he needed regular and progressive aerobic exercise and dietary changes, as these would be the most efficacious ways to help decrease his low back pain.  In October 2009, he was diagnosed with degenerative joint disease of the lumbar spine with neuropathy.

In April 2010, on his substantive appeal, the Veteran provided a statement that he wanted an evaluation of 60 percent for his lumbar spine disability because he suffered from constant back pain, particularly with any kind of movement.

In August 2010, the Veteran reported to the emergency department of a VA medical center complaining of low back pain radiating to his hip.  He stated that he may have strained his back while leaning forward.  On examination he had mild tenderness in the lower lumbar region with minimal muscle spasm.  He was assessed with chronic low back pain.  He stated that he reported to the emergency department because he wanted to have a sick note.  In October 2010, the Veteran requested a back brace.

In May 2011, the Veteran was afforded an additional VA spine examination.  The examiner reviewed his claims file and noted that the Veteran was shown to have spondylosis in 1998, and that he had an active problem of low back pain and morbid obesity in 2001.  He noted that at the time of the examination the Veteran was morbidly obese with a body mass index of 40.77, weighing 267 pounds at 68 inches tall.  The Veteran reported increased constant pain since his prior examination, with an increase in frequency, duration and intensity of flare-up pain.  He reported radiation of pain to his right thigh and hip, with an onset in service.  He denied being prescribed bedrest due to his condition.  He reported a flare-up of pain to a 7 out of 10 (worst pain) every day, lasting up to one hour.  He reported use of a cane, back brace, and orthopedic pillows.  He also reported that his condition affected many of his activities of daily living.  On physical examination he had lumbar flexion with pain to 70 degrees, extension with pain to 20, lateral flexion with pain to 28 degrees, and rotation with pain to 20 degrees.  His range of motion was not additionally limited following repetitive use.  He had grade 2 spasm and tenderness.  Straight leg raises were negative for neurological complaints.  He was assessed with lumbar spondylosis and lumbar degenerative disc disease with subjective, but not objective, evidence of lumbar radiculopathy.  

The Veteran was also afforded a VA neurological examination later in the same day in May 2011.  During that examination the Veteran reported he was unable to work due to his lumbar spine, but stated he was independent of activities of daily living.  He reported a low back flare up approximately once a month, and stated that the pain would last three to four days.  On physical examination, on repetitive range of motion, he had flexion of his lumbar spine to 61 degrees, extension to 14 degrees, and right lateral tilt to 14 degrees, left lateral tilt to 16 degrees, and rotation to 30 degrees bilaterally.  All of the ranges of motions were pain free and repetition did not decrease the measurements during the examination.  There were no spasms in the paraspinal lumbar area but there was tenderness to palpation.  His straight leg raise testing was positive on the right.  He was assessed with lumbar radiculopathy to the right lower extremity, lumbar spondylosis, lumbar degenerative disc disease, and obesity.  The examiner noted that x-rays completed that day revealed spondylosis of L4/5 and degenerative disc disease at L3/4.  

In a May 2011 rating decision, the RO provided a 10 percent separate evaluation for right lower extremity radiculopathy effective May 8, 2009.

In June 2011, the Veteran provided a statement that he was not employed, and that it was his experience that physicians would only prescribe bedrest when the patient would ask for a work excuse.  He stated that bedrest was the only relief he had for his back flare-ups, and that he spent a lot of time in bed due to his back.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds the Veteran to not be credible in reporting his symptoms, including the frequency and severity of his pain, flare-ups, and functional abilities.  This is best demonstrated in the two May 2011 VA examinations (spine and neurological) where he reported his spine affected his grooming, toileting, bathing, food preparation and exercise during his spine examination, but then denied that his spine affected his activities of daily living just hours later at his neurological examination.  Additionally, during the spine examination he reported daily flare-ups of back pain, but during his neurological examination hours later he reported monthly flare-ups.  Also, during his 2007 VA examination, he reported constant pain at the level of pain he described as a flare-up in 2011, while in a 2006 treatment record he noted his back pain was being well handled.  Significantly, during his spine examination he complained of pain throughout range of motion testing; however, during his neurological examination he was able to complete range of motion testing without pain.  Even though he reported in 2004 that there had been little change in his back pain over the years, he made statements to the VA that his back pain had been progressively worsening into severe pain.  VA treatment records show that he sought treatment in the emergency department due to back pain, which was noted to be mild, not because he sought a change in treatment, but so that he would have a "sick note;" however, the Veteran has been unemployed since 2001.  Lastly, the Veteran's statement that he has not been prescribed bedrest because he has been unemployed goes against almost all of the treatment records in the claims file, where the physicians have been pushing the Veteran to get exercise and to stretch because his obesity is a significant (if not leading) factor in his low back pain.

In this case, the evidence does not demonstrate that a rating in excess of 20 percent is warranted under any of the applicable rating criteria in effect since 1997, the effective date of the Veteran's grant of service connection.  

As noted above, in order to warrant a higher rating, the evidence must demonstrate: (1) severe limitation of motion, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, or severe recurring IVDS with intermittent relief (prior to September 2002); or (2) incapacitating episodes lasting at least 4 weeks but less than 6 weeks in the past 12 months; or (3) either flexion to 30 degrees or less, or favorable thoracolumbar ankylosis (from September 2003).  

Here, the evidence does not demonstrate ankylosis.  Regarding the Veteran's rating in relation to his range of motion, the majority of the evidence shows that the Veteran has flexion greater than 60 degrees; however, his lowest flexion was to 40 degrees.  This loss of motion is moderate, and is appropriately rated at 20 percent.

Further, the evidence is completely silent as to any incapacitating episodes which required physician-prescribed bed rest.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  As noted above, the Veteran's physicians have attempted to have him become more active, and none have even remotely mentioned the need for bed rest. 

The Veteran is currently rated 10 percent for right leg radiculopathy from May 8, 2009.  Indeed, the RO granted radiculopathy to May 2009, the date the Veteran complained of right leg pain, based upon a May 2011 VA examination.  The record shows that the Veteran complained of radiculopathy earlier than that, and that he was diagnosed with lumbar radiculopathy in November 2000.  As such, the Board will provide an additional separate 10 percent rating for right leg lumbar radiculopathy prior to May 8, 2009 based on note (1) to the amended regulations which directs the Board to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Prior to the amendment, such impairment was considered under DC 5293, and a separate rating for associated neurological impairment would constitute pyramiding.  Therefore, the separate rating for right lower radiculopathy is warranted from September 26, 2003.

The Veteran's right leg pain and numbness result in subjective complaints, but on several occasions did not result in objective evidence.  Under DC 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Lesser ratings are available for incomplete paralysis.  Where incomplete paralysis is severe, with marked muscular atrophy, a 60 percent rating is warranted.  Where incomplete paralysis is moderately severe, a 40 percent rating is warranted.  Where incomplete paralysis is moderate, a 20 percent rating is warranted.  And, for mild incomplete paralysis of the sciatic nerve, a 10 percent rating is warranted.  Therefore, as the evidence demonstrates that the disability is productive of at least some symptomatology, and as the term "mild" is not defined in the rating schedule, the Board finds that the Veteran's overall impairment is at least mild in degree; and, as such, a 10 percent rating is in order for the right lower extremity.  As the rating criteria provide the separate neurological rating beginning September 26, 2003, the Veteran should be provided a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve.  There is no indication in the record of any other objective neurological complications of the Veteran's lumbar spine.  

Other than the separate rating for right radiculopathy, the evidence of record provides no basis for an increased rating for the Veteran's back disorder and his claim for an increased rating must be denied.  As noted earlier, the provisions of 38 C.F.R. §§ 4.40 and 4.45, to include how those regulations were interpreted in DeLuca are specifically contemplated in the assigned rating.  Simply put, the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Additionally, here, the Board finds that the Veteran's complaints of his level and frequency of pain are not credible.

The symptoms presented by the Veteran's back disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's back disorder necessitated frequent hospitalization, or has caused a marked interference with employment.  While the Veteran complained of having to miss work on occasion due to his back pain, his functional ability did not cause a marked interference.  He is in receipt of SSA disability determinations due to his psychiatric disorders.  He has indicated that his conversion disorder was the cause of his frequent work absences in his claim for increased ratings for his conversion disorder.  Indeed, there are limited treatment records for the Veteran's lumbar spine prior to 2001 when he stopped working, and in 2004 the Veteran noted no change in his level of back pain over the years.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran's claim for increase in his low back disability includes a claim for unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, as the Veteran is shown to have been employed until 2001.  Treatment records and statements from the Veteran show that while his back disability occasionally caused him to miss work, his conversion disorder caused him to be unable to work.  He is rated at 100 percent for conversion disorder from October 5, 2001.  Statements for coworkers and friends indicate that the Veteran had difficulty working due to his conversion disorder.  Thus, benefits for total disability based on unemployability due to a back disorder are not warranted.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Conversion Disorder

As noted above, the Veteran has been assigned a 30 percent rating for the period from January 9, 1998 to April 12, 2000, and a 70 percent rating for the period from April 13, 2000 to October 4, 2001, for his service-connected conversion disorder, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9424. 

The General Rating Formula for Mental Disorders provides a total, 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

For occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships a 70 percent rating is provided.

For occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships a 50 percent rating is provided.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  Global assessment of functioning scores ranging from 41 to 50 denote serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning.  Global assessment of functioning scores ranging from 51 to 60 denote moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning.  Global assessment of functioning score ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally denotes functioning well. 

Historically, in a November 1996 decision, the Board granted entitlement to service connection for a conversion disorder.  Thereafter, in a November 1996 rating decision, the RO granted service connection for conversion disorder, manifested by shaking of the head, and assigned a 10 percent rating, effective December 17, 1990.  The Veteran timely appealed, requesting an increased rating. 

In a March 1998 rating decision, the RO increased the Veteran's evaluation to 30 percent for conversion disorder, effective January 9, 1998.  In a May 1999 decision, the Board denied the Veteran's claim for evaluations in excess of 10 percent prior to January 9, 1998, and in excess of 30 percent from January 9, 1998 for his conversion disorder. 

In a May 2000 rating decision, the RO increased the Veteran's evaluation to 50 percent for conversion disorder, effective April 13, 2000. 

The Veteran appealed the Board's decision to the Court.  In a January 2001 Joint Motion for Remand, it was noted that the Veteran dismissed any claim for an increased rating prior to January 9, 1998.  In addition, the parties agreed that the Board failed to provide adequate reasons and bases in denying an increased rating in excess of 30 percent from January 9, 1998 for conversion disorder.  It was noted that the Board failed to fully discuss a VA physician's February 1998 examination findings, including his notations concerning the appellant's suicidal tendencies, panic-like episodes, and history provided by the appellant of missing 200 to 400 hours of work in 1998. 

In a July 2003 rating decision, the RO increased the Veteran's evaluation to 100 percent, effective October 5, 2001.  Therefore, the issue remaining regarding an increased rating for the Veteran's conversion disorder addresses the period from January 9, 1998 to October 4, 2001. 

In a June 2004 decision, the Board denied the Veteran's claim for an increased evaluation for conversion disorder for the period from January 9, 1998 to April 12, 2000, and increased the Veteran's evaluation to 70 percent for the period from April 13, 2000 to October 4, 2001.  The Veteran appealed the Board's decision to the Court. 

In an October 2005 Order, the Court granted the September 2005 Joint Motion for Partial Remand, and remanded the case for action consistent with the motion.  In the September 2005 Joint Motion, the parties indicated that none of the developmental requirements pursuant to the January 2001 Joint Motion for Remand had been satisfied concerning the claim for a rating in excess of 30 percent from January 9, 1998.  In the June 2004 decision, the Board did not address the VA physician's February 1998 examination findings with respect to the appellant's suicidal tendencies as well as employment and marital problems.  In addition, the Board did not address his findings that the Veteran missed 200 to 400 hours of work in 1998 when determining that the appellant was not entitled to extraschedular considerations under 38 C.F.R. § 3.321.  Concerning the claim for a rating in excess of 70 percent for conversion disorder from April 13, 2000 to October 4, 2001, the parties agreed that the Board did not consider whether the appellant was entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 during that time period.  The Board was instructed to address the viability of an extraschedular claim for that time period, including discussion of VA treatment notes dated in April 2000, July 2000, and June 2001. 

Thereafter, in August 2006, the Board remanded these matters to the RO via the AMC for additional development and readjudication.  In an October 2008 SSOC, the RO continued the previously assigned ratings for the Veteran's service-connected conversion disorder. 

In a May 2009 decision, the Board again denied the Veteran's claims for increased ratings from January 1998 to October 2001.  Subsequently, the Court granted a February 2010 Joint Motion for Partial Remand, and remanded the case for action consistent with the motion.  The February 2010 Joint Motion found that the Board did not provide an adequate statement of reasons and bases for its determinations in the May 2009 decision, as the Board's findings of fact were "not consistent with the record as it pertains to evaluations from January 9, 1998 to April 12, 2002 and from April 13, 2000 to October 4, 2001 because while the Board noted that the Veteran had some documented symptoms listed in the 50 percent rating criteria, it did not discuss other symptoms listed in the 50 percent criteria before finding that the Veteran's symptoms more nearly approximated the severity contemplated in a 30 percent rating.  Additionally, the Joint Motion found that the Board did not explain in any detail why the Veteran was not entitled to a 100 percent rating for the period from April 13, 2000 to October 4, 2001.  

In a September 2010 decision, the Board once again denied the Veteran's claims for increased ratings from January 1998 to October 2001.  Thereafter, the Court granted an April 2011 Joint Motion for Partial Remand, which noted that the Board did not provide an adequate statement of reasons or bases for its determinations in the September 2010 decision.  The Joint Motion noted that the Board is required to consider whether an assignment of higher evaluations are appropriate for the Veteran's service connected conversion disorder when considering all symptoms of his condition that affect his level of occupational and social impairment, and citing Mauerhan v. Principi.  See, supra.  The Joint Motion noted that the Veteran, during a February 1998 examination, reported attempting suicide one month prior, but had no active suicidal plan, which the Board interpreted as having "no active suicidal ideation."  The Joint Motion states "having ideas of suicide and actually attempting suicide one month before the February 1998 VA examination tends to indicate suicidal ideation during the relevant time period Appellant was only assigned a 30-percent rating."  The Joint Motion noted that the Board's finding that the Veteran's symptomatology from January 1998 to April 2000 did not meet the criteria for a rating in excess of 30 percent emphasized the absence of symptoms within the higher rating criteria, contrary to the holding Mauerhan.  Additionally, the Joint Motion found that the Board failed to adequately consider whether the Veteran was entitled to a 100 percent rating from April 2000 to October 2001, where he, at least, met some of the criteria under the 100 percent rating.

Factual Background

VA outpatient treatment records dated January 1998 indicate that the Veteran sought treatment for anxiety, stating that the Veteran had "personal problems-things getting on [his] nerves."  He reported a long history of episodic anxiety since he hurt his back in service, with his most recent stress stemming from his employment.  The physician noted that the Veteran's complaint was "vague" and that he was alert, coherent, calm, and euthymic.  He was "not suicidal" and not delusional.  The physician noted that the Veteran was "highly suggestible,"   and his intelligence was within normal limits.  (Emphasis in original).  He was assessed with situational adjustment reaction secondary to his job with a history of conversion reaction (loss of vision).  The intake sheet from the examination noted the Veteran complained of increased anxiety due to situation stressors at work and increased anger and some feelings of paranoia at work.  He was unhappy with his boss and coworkers, stating they were either going to fire him or get him to quit.  He reported sleep disturbances, and had severe shaking of the head that occurs frequently.  He stated that his symptoms had increased in the past six months.  He reported on prior hospitalization for psychiatric treatment in 1985.  He reported that he had ideas of self harm, noted to be "ideation only."  He reported a history of thinking of cutting his wrists in 1975 as his only history of ideas of self harm.  He denied violence towards others.  He denied a history of legal problems.  

Four days later, in January 1998, he had problems at work and was sent back to the VA by personnel for a statement that the Veteran "needed to be moved to another job, and was off work for one week."  The VA nurse noted the Veteran was depressed.  The Veteran reported some suicidal ideation.  

In a February 1998 VA examination report, the Veteran stated he was hospitalized approximately 10 years prior for his conversion disorder.  He reported somatic type symptoms throughout the prior 20 years, but with a recent increase.  He indicated that he worked at Fort Jackson doing general maintenance type work and stated that he had missed approximately 200 to 400 hours over the past year using annual and sick leave because he was unable to function due to his shaking and neck cramps.  The Veteran also reported that he did not have much of social life, watched TV, did housework, got easily upset around others, had anxiety and depression, and was about to get in trouble at work due to taking leave for his illness.   He also reported a stuttering speech at times, "getting things mixed up," and a recent increase in depression due to work troubles and a recent separation from his wife.  The Veteran further indicated that he had sleep impairment, depressed mood, decreased energy levels, anxiety, and anger of moderate to severe degree, and occasional hopelessness and suicidal ideation with no current plan.  He reported approximately five to six hours of sleep a day.  He reported attempting suicide three to four times in his life, and stated that he last attempted suicide approximately one month ago; however, he then stated that when he began to think about suicide one month prior he went to the Mental Hygiene Clinic at the VA hospital in Columbia.  He denied hallucinations or delusions, and denied significant paranoia.  He stated he has some trust issues, and does not like to be around people socially due to his inability to express himself well.  

Mental status evaluation findings were noted as oriented, neatly dressed, good hygiene, somewhat anxious affect, difficulty with speech, and an inability to express his ideas clearly.  The examiner noted that when the Veteran took his time and went slowly he was able to express himself well.  The Veteran admitted to having panic-like anxiety, denied getting into fights, and indicated that he was able to manage his anger.  The examiner, a VA physician, diagnosed conversion disorder with depression and panic-like symptoms, moderate to severe at times during the past several years.  He concluded that the Veteran had difficulty maintaining good employment and difficulty with his marriage.  He assigned a GAF score of 60 to 65.  He commented that the Veteran functioned fairly well during certain periods of time, with a GAF score of up to 75 or 80, but when frustrated, withdrew occupationally and socially. 

The Veteran was marked as successful in a February 1998 employer evaluation report.  It was noted that the Veteran needed to pay more attention to verbal instructions, was very courteous, and needed to improve on being more dependable and reliable on completing work in a timely manner. 

In an April 1998 statement, the Veteran reported that he has had problems with every job he had held in the past because of his nervous condition.  He felt that the VA should provide a higher rating for his conversion disorder due to the following symptoms: sleeplessness, neck cramps, high blood pressure, drowsiness from his medication, vision problems and night sweats.

VA treatment records from July 1998 show the Veteran reported seeking treatment initially in January due to trouble with his boss at Fort Jackson, where he had worked for the past 10 years.  He indicated that he also had marital problems and that his wife was angry and violent towards him.  In an addendum, the social worker noted he worked at Fort Jackson for 12 years.  The Veteran denied hallucinations, delusions, suicidal ideation and homicidal ideation.  He did not have cognitive deficits and functioned fairly well other than a bad marriage.  

An October 1998 earnings statement noted the Veteran was working full time and had used 179 hours of sick leave and 98 hours of annual leave in the year to date.  He had a balance of more than 200 hours of annual and sick leave left.  

Additional VA outpatient treatment records dated in 1998 reflect that the Veteran was seen for various complaints, including reports of an unstable marriage and inability to cope.  He was given instructions for coping mechanisms on several occasions.  In March 1999, it was indicated that he possessed a lack of insight into his problems.  

During an individual psychotherapy session in July 1999 the Veteran reported stress due to vocational problems, family/friends, social isolation, depression and anxiety attacks.  He reported seeing two fellow service members commit suicide while stationed in Berlin.  He reported being employed at Fort Jackson for four years, but stated that he has been on and off unemployed in the past, which he attributed to his involuntary head convulsions.  He stated that he would voluntarily isolate himself from coworkers so that they would not witness his convulsions, causing severe vocational deficits.  Marital problems were discussed in a July 1999 treatment record, where the Veteran indicated he had been married twice and was separated from his second wife.  

Vocational rehabilitation notes from July 1999 note that the Veteran was in school for office systems technology and working full time at Fort Jackson in maintenance.  He also reported he was interested in working at the VAMC in medical administrative services.

In August 1999, he reported that he was angry, depressed, and frustrated with the federal government because of his problems.  Coping strategies were discussed in September 1999.  In a November 1999 mental health treatment note, the Veteran complained of insomnia, memory loss, difficulty concentrating, anxiety, not going to work some days, anger, and mood swings. 

In a November 1999 VA mental disorders examination report, the Veteran indicated that he attended group and individual therapy, was diagnosed with conversion disorder, and continued to work with maintenance at Fort Jackson.  It was noted that he had maintained that job since 1992 and often missed work because of his physical problems and due to symptoms of his conversion disorder.  When questioned about a typical month of work, the Veteran suggested that he usually missed 3 to 5 days related to his shaking neck.  The Veteran also reported that he was divorced from his first wife, and was not close to his children (due to their young age and the divorce).  He saw one friend on a weekly basis, and often spent time alone.  He was in the process of pursing a legal separation from his second wife.  He stated that during his military service he often felt uncomfortable because he was around a lot of drug users, and he reported seeing one person fall out of a window to his death.  On mental status examination, he was alert, oriented and attentive.  His mood was euthymic and his affect was somewhat constricted.  His speech was regular and there was no evidence of psychomotor agitation or retardation.  His eye contact was good and he was generally cooperative.  His thought process was logical and coherent.  He did not present with auditory or visual hallucinations or delusional content.  He denied current ideation of harm to himself or others, but he suggested that at times he does have fleeting thoughts of hurting himself or others, but denied intent to act on this ideation.  His memory for immediate events was mildly impaired, but his memory for recent and remote events was good.  He was able to concentrate well enough to interpret proverbs and spell world backwards.  He was noted to have limited insight into his condition.  He was assessed with conversion disorder and assigned a GAF of 58.  The examiner noted he exhibited moderate symptoms associated with a conversion disorder, including what he described as confusion when his head begins to shake, and head shaking that occurs approximately three to four times a week.  He also noted sleep problems and difficulty seeing or focusing.  He reported an increase of head shaking during the day, which made him uncomfortable around people.  The examiner noted that the Veteran's ability to maintain employment and to perform job duties in a reliable, flexible and efficient manner was moderately impaired, and estimated that the Veteran's level of disability was in the definite to considerable range.  

In an additional November 1999 treatment record, the Veteran reported difficulty in concentrating on tasks, an inability to control his feelings of anger, moodswings, sleep disturbance, and feelings of anxiety.  He stated he was incapable of remembering appointments.  He was provided with a calendar to help him remember appointments.

In a February 2000 VA treatment note, the Veteran complained of anxiety and depression.

On April 13, 2000, the Veteran was seen at a VA mental health clinic.  He had recently begun to show disruptive symptoms and was unable to tolerate group sessions.  He reported current symptoms of anger, irritability, including a verbal "run-ins" with his boss.  He stated he had missed work and was unable to complete tasks.  He was more hypervigilant, and he had anxiety and panic attacks 3 to 4 times a week.  He felt that his memory and concentration were unreliable and unpredictable, especially with panic and anxiety.  He indicated that he was ridiculed at work for his lack of progress, had disturbed sleep, and avoided and isolated himself from others.  He reported he was in the process of divorcing his second wife.  The examiner observed that the Veteran had persistent anxiety and depression which affected his ability to function effectively, appropriately and independently.  He had difficulty adapting to stressful environments, and was unable to establish or maintain effective relationships with others on and off the job.  He was noted to have occupational and social impairment with deficiencies in most areas of his life.  The examiner concluded that the Veteran was having severe symptoms impinging on all aspects of his life and would probably not be able to work much longer.  The VA psychologist assessed hysterical conversion and assigned a GAF score of 48. 

In a July 2000 VA treatment record, the Veteran indicated that he continued to have symptoms of anxiety, irritability, anger, having to take off work, avoiding, and isolating.  He stated his symptoms of shaking and confusion had increased over the past couple months, and he had exhausted his leave from work.  He noted that he had an increase in anxiety because his ex-wife had broken into his home and vandalized his property.  He was assessed with a GAF of 48.  It was noted that the Veteran was less able to cope both on and off the job and had exhausted all his sick leave.  The examiner assessed hysterical conversion and noted occupational and social impairment with reduced reliability and productivity, disturbance in mood and motivation, and difficulty in adapting to stressful condition, including normal work stress. 

In an August 2000 VA mental health treatment note, the Veteran reported that he was feeling less anxious.  He denied problems with mood, appetite, suicidal thoughts, and homicidal thoughts. 

During a November 2000 VA mental disorder examination, the Veteran complained of seizure like symptoms including shaking of the head which occurred four to five times a week.  He reported problems at work due to his symptoms and noted that he only worked seven to eight days out of a month, and that he missed many days of work due to his fear of being ridiculed at work.  He reported a recent relationship with a woman, which had ended due to his head shaking interfering with their sexual experience.  He reported difficulty with memory and constant worrying.  He was, however, able to relate significant past personal information, recall objects with prompts, able to spell "world" forward and backward, and perform simple calculations.  He had a capacity for abstract thinking, and he had good judgment on testing.  His affect was primarily anxious and his thought process was logical and goal-directed.  He was alert and oriented and he denied homicidal ideation.  He reported periodic suicidal thoughts and indicated that he had removed a pistol from his home two weeks prior, after he had thoughts of killing himself with it.  He noted that he became irritable easily and recently lost his temper with his boss.  The examiner diagnosed conversion disorder and generalized anxiety disorder, and assigned a GAF score of 52.  The examiner noted that the conversion disorder probably had its basis in anxiety.  He further stated that the Veteran's social adaptability and interactions with others was severely impaired due to problems with shaking his head, anxiety, his desire to isolate, and difficulty with speech.  Additionally the examiner noted that the Veteran's flexibility, adaptability and efficiency in the industrial setting were severely impaired.  The examiner estimated the Veteran's level of disability to be in the considerable to severe range. 

In a November 2000 lay statement, the Veteran's friend and coworker indicated that she has observed his head shaking uncontrollably and the distress that followed that type of attack.  She noted that she had been his friend for almost one year, and that he had a warm and friendly personality, but that he avoided social situations.  She then reported that his head shaking occurred during intimacy and caused him great embarrassment. 

The Veteran submitted earning and leave statements dated in December 2000 that reflected 159 hours of sick leave had been used year to date. 

In a January 2001 VA mental health individual psychotherapy treatment note, the Veteran reported ongoing vocational difficulties due to his service-connected condition and an inability to cope with day to day stresses.  He reported that over the past six months he had attempted to become intimately involved with a female friend but that he experienced conversion disorder symptoms and he was very embarrassed.  He stated that the woman was supportive and understanding but that he did not attempt further intimate contact because he was embarrassed.  Mental status evaluation findings were noted as alert, oriented, increasing depression, difficulty sleeping, and panic attacks.  He stated that his panic attacks began after the death of a close friend two months prior.

In a May 2001 VA mental health individual psychotherapy treatment note, the Veteran reported his divorce was finalized.  He further indicated that he was in too much back pain and needed to get a less strenuous job.  The examiner diagnosed conversion disorder and assigned a GAF score of 45. 

In a June 2001 VA mental health individual psychotherapy treatment note, the examiner noted that the Veteran had been treated with psychotropic medication, group therapy, and individual insight psychotherapy.  The Veteran complained of increased anxiety and depression triggering and resulting in increasingly overwhelming head shaking and motor tension; increased anger and irritability with some thoughts of harming himself and others on the job; panic attacks several times a week resulting in him not being able to go to work or attend to personal chores; memory, concentration, comprehension, and at times judgment being affected on a daily basis due to symptoms; avoiding and isolating from others both on and off job; not being able to tolerate job stress; and chronic pain from back contributing to his general inability to cope with daily symptoms and increasing his anxiety/conversion condition.  The Veteran further endorsed that his behavior, emotions, and cognitions were unreliable and unpredictable due to his symptoms and that he was unable to reliably and consistently complete job tasks.  It was noted that the Veteran had complied with all treatment recommendations, but that treatment had not been sufficient.  On mental status examination he was oriented to person, place, and time with a serious to somber mood and congruent affect.  It was noted that when the Veteran was stressed he had mental changes so that he either reacted by socially withdrawing or angrily acting out towards others resulting in cognitive, behavioral and emotional unreliability.  His condition was noted to have worsened to the point that the VA psychologist opined that he was not able to work on any regular, day to day, 40 hour per week job due to his hysterical conversion, chronic pain, and associated anxiety and depression.  The examiner diagnosed hysterical conversion and assigned a GAF score of 42.  He noted that it was best for the Veteran to be medically retired to avoid the probability of self harm or harm to others which could occur due to the Veteran's increased symptoms of anxiety, depression, anger, and irritability.  

In a June 2001 Statement of Disability for the Veteran's application for disability retirement, he requested light duty due to his nervous condition and indicated that he became too disabled to work as of February 2001. 

A September 2001 VA treatment record noted the Veteran continued to go to school and work full time, but that due to the physical nature of his job he had applied for medical retirement.

An October 2001 letter from the Office of Personnel Management (OPM) reflected that the Veteran's application for disability retirement had been approved. 

In November 2001, the Veteran had a psychological evaluation in connection with his claim for SSA disability benefits.  On mental status examination, the Veteran was well-groomed and neatly dressed.  He had no involuntary movements and ambulated with ease.  He had good eye contact.  He stuttered but had a good vocabulary.  His thought process was logical and goal-directed and his thought content was void of suicidal or homicidal ideas, thoughts, or plans.  He denied hallucinations, obsessions, compulsions, delusions or ideas of reference.  He denied any symptoms of major depressive disorder.  The examiner noted that his anxiety problems did not fit any particular category of the major anxiety disorders.  "For some reason, he gets unreasonable anxious when he watches sports and news  on the television."  Cognitively, the Veteran was alert, oriented, and his three spheres of memory were intact.  His abstractive abilities were intact, and he was able to do simple calculations.  He stated that he was angry because he felt he was treated with disrespect while working at Fort Jackson.  He stated that there were interracial "issues" at Fort Jackson.  The examiner found that the Veteran was socially moderately impaired, and cognitively unimpaired.  He was assessed with conversion disorder, resolved, dysthymic disorder, and anxiety disorder (not otherwise specified).  This examiner's assessment was affirmed by a second physician in April 2002, after reviewing the evidence of record.

A third SSA psychological consultant determined that the Veteran was able to care for all activities of daily living on his own, and lived independently.  She noted that due to his mental impairments the Veteran may have difficult attending complex tasks, but should be able to attend to simple tasks for two plus hours at a time without special supervision.  She felt that he would be able to attend work regularly, and should need no more than an occasional day due to his mental illness.

In December 2001, a VA psychologist noted that the Veteran's severe anxiety periods, reduced stress tolerance and daily chronic pain increased the probability of anger and irritability so that his acting-out behavior was more prevalent.  During peak periods of stress the Veteran would "distort internal and external cognitions so that [his] cognitions border on delusions."

The Veteran was granted SSA disability benefits beginning October 5, 2001, with a primary diagnosis of epilepsy (major and minor motor seizures) and a secondary diagnosis of affective or mood disorders.

The Veteran submitted earning and leave statements dated in October 2001 that reflected 214 hours of annual leave and 84 hours of sick leave had been used year to date.

A February 2003 VA examiner noted that the Veteran's description of seeing spiders and figments of people were unusual things to be seen except in situation s of delirium, and that the Veteran was also inconsistent regarding his reports of auditory hallucinations.  He also reported having panic attacks but did not endorse sufficient symptoms to meet the diagnostic criteria for a panic disorder.  The examiner felt that further psychological testing was necessary to rule out malingering as his symptoms were not consistent with any major psychiatric illness and there was potential for secondary gain of increased compensation. 

In a separate April 2003 VA examination, testing revealed extremely high scales for measuring schizophrenia and psychotic experiences, as well as in social detachment.  Effort testing revealed the Veteran failed to put forth an adequate level of effort on cognitive functioning.  He was noted to not be "consciously malingering" in order to achieve secondary gain.  He was noted to be extremely emotionally disturbed and moderately impaired in his social adaptation.  He was noted to be severely occupationally impaired, although the examiner did not think he was permanently and totally disabled.  He felt that the Veteran was not receiving full and complete treatment for his disorder.  The examiner felt the Veteran had a good prognosis for improvement with the correct treatment.

In an April 2003 statement in the treatment records a VA physician noted that the Veteran had severe social and occupational dysfunction, and that his psychosis with conversion disorder was a total and permanent disability.  Based upon this statement, the RO, in a July 2003 rating decision, provided the Veteran a 100 percent rating for his conversion disorder from October 5, 2001 (the date provided in his SSA disability benefits allowance).

In a December 2007 VA treatment note the Veteran indicated that he attempted suicide once in 1996, and that he intended to use a handgun.  He stated that he did not continue with his plan to commit suicide because he thought of his family.

In an October 2011 statement, the Veteran's representative noted that the Veteran wanted at least a rating of 50 percent for his conversion disorder from January 1998 to April 2000, and that he wanted either a 100 percent rating or an extraschedular rating for his conversion disorder from April 2000 to October 2001.

Analyses

As noted above the Board must assess the competency and credibility of the Veteran, and give weight to the evidence presented.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As above, here, the Board finds that the Veteran's descriptions of his symptoms are not credible.  The Board is unsure if the Veteran's credibility is affected by his competency, as he has indicated his psychiatric condition affects his memory and cognitive functions, but testing has revealed he does not put forth adequate effort in relation to cognitive assessments.  Whether or not the Veteran's psychiatric disorder is the cause, the Board finds that the Veteran is not credible in reporting his symptoms.  A review of the claims file shows that the Veteran has reported differing degrees of suicidal ideation several times (indicating in January 1998 that he singularly attempted suicide in 1975, indicating in February 1998 that he attempted suicide three or four times in life, including in January 1998, and indicating in December 2007 that he had singularly attempted suicide in 1996.  Additionally, in explanation of his suicide "attempts" only his report of his 1975 was noted to be an "attempt" as opposed to a thought or ideation of suicide.)  The Veteran has been noted to be "highly suggestible."  He has endorsed symptoms with VA examiners and treatment providers, which he has denied when evaluated by SSA examiners (hallucinations, homicidal and suicidal ideation, and attention span).  He has stated throughout the claims process that he self-isolates; however, the claims file also shows that the Veteran was able to date one woman while separated from his second wife, and that he indeed married for a third time at some point after 2002.  He would deny having any friends, but then had a friend provide a lay statement for him.  To the VA he would claim that his coworkers ridiculed him due to his head shaking symptoms, and to a non-VA examiner he stated that he had problems with coworker due to racial tensions and "issues" at his place of employment.  Based on a review of the entire claims file, and due to the reasons stated above, the Board finds that the Veteran is not credible.

January 9, 1998 to April 12, 2000

The Board has determined that the Veteran's conversion disorder symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned for this time period under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9424 (2011).  See 38 C.F.R. § 4.7 (2010). 

Based upon the evidence of record, the Board finds that from January 9, 1998 to April 12, 2000, the Veteran's service-connected conversion disorder was manifested by occupational and social impairment with reduced reliability and productivity.  The Board was careful to consider all symptoms of the Veteran's conversion disorder that contribute to his occupational and social impairment.  

Objective medical evidence of record during this time period reflects that the Veteran reported conversion disorder symptoms of sleep impairment, panic-like anxiety, easy distress around others, depressed mood, anger, decreased concentration, limited insight, and impaired memory.  These symptoms are reflective of occupational and social impairment consistent with a 50 percent disability rating. 

The assignment of a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity, due to certain symptoms, such as (but not limited to): flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Most of the competent medical evidence of record during this period, including VA examination reports and VA treatment records, is indicative of moderate impairment.  The Board recognizes that the Veteran reported missing 200 to 400 hours of work in 1998 due to his conversion disorder and the examiner noted that the Veteran had difficulty maintaining good employment in the February 1998 VA examination report (objective evidence shows he used 179 hours of sick leave).  The evidence of record, however, shows that the Veteran held a full-time job with the same employer since 1992.  The Board has noted that a January 1998 VA treatment record reflects that the Veteran reported having to change to a different position due to difficulties at work.  However, a February 1998 employer evaluation indicated that the Veteran was given a successful rating for job performance, albeit with some areas noted as to be targeted for improvement.  The Veteran also indicated that he missed work due to orthopedic disabilities in the November 1999 VA examination report.  

While evidence of record dated during this time period indicates that the Veteran prefers solitary activities, has marital difficulties, and sometimes isolates himself from others, it also reflects that the Veteran was able to maintain some family relationships, sees a friend weekly, and exhibited adequate grooming and hygiene.  Records discussing the Veteran's failed marriages indicate that his first marriage ended due to his wife's infidelity, and his second wife was physically and verbally abusive toward the Veteran; as opposed to interpersonal problems due to the Veteran's conversion disorder.  The Veteran did report difficulties being intimate due to his head shaking, but was able to begin a new relationship during separation from his second wife.

Although the Board finds that a 50 percent rating may be assigned, the Board also notes that the Veteran has not been found to have flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms that are characteristic of a 50 percent rating.  The Veteran has some documented symptoms of panic-like anxiety, depressed mood, fleeting suicidal ideation without a plan (the Veteran's suicidal ideation or plans are questionable due to his not being a credible reporter of his symptoms and frequently changing his statements regarding suicidal ideation), and difficulty in interpersonal relationships, although these have not been shown to affect the Veteran on a continuous basis and/or to limit his ability to function independently on a daily basis.  The February 1998 examiner noted that during peaks in his conversion disorder the Veteran would have difficulty maintaining good employment and difficulty with his marriage.  The Veteran reported stuttering and head shaking with increased stress.  The November 1999 VA examiner noted that the Veteran's symptoms, including confusion when his head would begin to shake, were moderate, and that his ability to work was moderately impaired.  

During the November 1999 VA examination, the Veteran stated he missed 3 to 5 days of work a month due to his head shaking (which he was embarrassed by, and did not want his coworkers witnessing).  Throughout the claims file he has stated that his anxiety manifested in head shaking and chest pain.  In April 2000, he stated he was having panic attacks 3 to 4 times a week.  Treatment records contain one incident of treatment for chest pain in April 1998, which medical care providers attributed to gastrointestinal problems.  Given the short amount of time between November 1999 and April 2000, the Board finds that the Veteran was not credible in recounting having panic attacks 3 to 4 times a week in April 2000.  Looking ahead in time, he noted he was feeling "less anxious" in August 2000.  Also, this is one of the few times the Veteran ever endorses "panic attacks" as opposed to feelings of anxiety. 

An October 1998 earnings statement showed the Veteran had used 179 hours of sick leave that year to date.  While the Veteran continued to state that he was too disabled to work full time, he was able to work full time and go to school in July 1999.  

The assigned GAF scores of 58, 60-65, and 75-80 during this period are indicative mild to moderate symptomatology and moderate difficulty in social and occupational functioning.   These GAF scores correspond to the above listed symptoms noted by the VA examiners and treatment providers.

While the Veteran does not meet a majority of the criteria listed for a 50 percent rating, the evidence shows that the Veteran's symptoms of conversion disorder resulted in difficulty establishing and maintaining effective work and social relationships from January 9, 1998 to April 12, 2000.  His head shaking, and the confusion that was caused during such episodes affected his ability to maintain employment, and as a result he was referred to a VAMC for treatment.  While the Veteran's symptoms would fluctuate depending on his level of stress, he was noted to be under stress at work and going through a separation from his wife during this time on appeal.  

Regarding whether the Veteran's symptoms meet the criteria for a 70 percent rating, the Board first notes that the Veteran's symptoms during this period fall between a 30 percent and 50 percent rating, and the Board has provided the Veteran with the higher of the two ratings.  While the Veteran reported difficulty adapting to stressful circumstances, this lone criteria did not result in deficiencies in most areas.  Again, the Board notes that the Veteran is not credible in his reports of suicidal ideation.  There is also no evidence of obsessional rituals, illogical speech, near-continuous panic or depression affecting his ability to function independently, spatial disorientation, neglect of personal hygiene, or impaired impulse control.  During this period on appeal, the Veteran lived independently, continued to work and go to school, ended an abusive relationship (which shows good judgment), continued to have some friendships and interaction with family members, and was noted to be cheerful and pleasant during some examinations.  

In conclusion, the Board finds that the Veteran's conversion disorder symptoms fall between the rating criteria for a 30 percent and 50 percent for the time period from January 9, 1998 to April 12, 2000.  The Board will assign the higher rating of 50 percent for that time period.  On the basis of the cumulative objective evidence, the Board finds that the criteria for a disability rating in excess of 50 percent have not been met during this time period.

April 13, 2000 to October 4, 2001

The Board has determined that the Veteran's conversion disorder symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 70 percent rating assigned for this time period under the criteria in 38 C.F.R. § 4.130 , Diagnostic Code 9424 (2011).  See 38 C.F.R. § 4.7 (2011). 

Objective medical findings do not support the assignment of a 100 percent evaluation for this time period, as evidence of record clearly does not indicate that the Veteran's conversion disorder symptomatology is productive of total social and occupational impairment.  Evidence of record does not indicate that the Veteran has exhibited grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Moreover, the medical evidence does not otherwise show that the Veteran suffers from total occupational impairment attributable solely to his service-connected conversion disorder during this time period.  

In an April 2000 VA examination the Veteran was noted to be unable to establish and maintain effective relationships and that he had occupational and social impairment with deficiencies in most areas of his life.  The examiner also projected that the Veteran would not be able to "work much longer."  In July 2000, the Veteran stated he had exhausted all of his sick leave from work.  In November 2000, the Veteran reported he only worked seven to eight days out of the month, and that he missed many days of work due to his fear of being ridiculed for his head shaking.  The examiner noted that the Veteran's social adaptability and interactions and his industrial adaptability and efficiency were severely impaired.  A December 2000 leave and earnings statement noted the Veteran had used 159 hours of sick leave.  This was an improvement over the amount of sick leave he had used in October 1998, and does not nearly reach the level of only working 7 to 8 days a month.  

The June 2001 VA psychologist noted that it was best for the Veteran to be medically retired to avoid the probability of self harm or harm to others which could occur due to the Veteran's increased symptoms of anxiety, depression, anger, and irritability.  While a VA psychologist opined in a June 2001 VA treatment record that the Veteran was not able to work at a regular 40 hour per week job due to his hysterical conversion, chronic pain, and associated anxiety and depression, earning and leave statements included in the record detail that the Veteran remained employed with the maintenance department at Fort Jackson through mid October 2001.  Additionally, the mental status examination from this evaluation is four sentences long, and generally focuses on statements made by the Veteran regarding his feelings of increased anxiety and depression, irritability, head-shaking, leg pain, and harm to self and others when stressed.  As the Board has found the Veteran to not be credible in accurately reporting his symptoms of conversion disorder, the Board accords the June 2001 VA psychologist's opinion less probative value than the other evaluations of record due to his reliance on the Veteran's June 2001 statements, even though they differ from his statements in other close-in-time evaluations, and the evaluation's limited mental status evaluation.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Significantly, a September 2001 VA treatment record noted the Veteran continued with both school and full-time employment, although he had applied for medical retirement.

Even after October 2001, the Veteran was noted to live independently and to care for all of his activities of daily living.  In November 2001, SSA disability psychiatric evaluators found that the Veteran should be able to attend work regularly, with no more than an occasional day missed due to mental illness.  He denied hallucinations, obsessions, compulsions, delusions or ideas of reference, and suicidal or homicidal ideation.

The Board notes that the assigned GAF scores of 42, 45, 48, and 52 during this time period suggest the type of significant or serious impairment contemplated by the assignment of a 70 percent disability rating. 

In conclusion, the Board finds that the Veteran's conversion disorder symptoms are adequately accounted for in the assigned disability rating of 70 percent for the time period from April 13, 2000 to October 4, 2001.  While the evidence demonstrated that he had occupational and social impairment, with deficiencies in most areas, it did not demonstrate he had total occupational and social impairment.  Subsequent to receiving a 100 percent rating, notably based upon one physician's paragraph-long statement, the Veteran then vehemently argued that he should be both found permanently disabled at the 100 percent level for conversion disorder, and that he should not be found incompetent to handle his own funds.  While Mauerhan v. Principi notes that the Board is not required to find "the presence of all, most, or even some, of the enumerated symptoms" when determining a particular rating, the Board notes that the Veteran does not meet any of the criteria noted in a 100 percent rating.  The Board notes that the Veteran reported "run-ins" and verbal altercations with his boss; however, the Board again notes the Veteran is not credible.  Even assuming he had verbal altercations with his boss, the Board does not find that such behavior would be considered grossly inappropriate, as the Veteran indicated throughout the claims file that he had never reacted to anyone with violence, even his wife, who was herself physically combative.  In considering whether his symptoms of head-shaking, and leg pain/numbness with stress, which are not symptoms specifically listed rating criteria, could nonetheless meet the criteria for a 100 percent rating, the Board notes that these symptoms are on and off depending on his level of stress, and the Veteran's largest complaint regarding his head shaking is that it is embarrassing.  They do not rise to the level of the other listed criteria under the 100 percent rating as they do not generally affect his thought process, ability to communicate (as evidenced from the statements the Veteran made on his own behalf) or ability to complete activities of daily living/live independently.  The symptoms did not result in total occupational and social impairment.  On the basis of the cumulative objective evidence, the Board finds that the criteria for a disability rating in excess of 70 percent have not been met during this time period. 

For all the foregoing reasons, the Veteran's claims for entitlement to an evaluation in excess of 50 percent for conversion disorder, for the period from January 9, 1998 to April 12, 2000, and for entitlement to an evaluation in excess of 70 percent for conversion disorder, for the period from April 13, 2000 to October 4, 2001, must be denied.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted as the evidence does not reflect substantial variations in the severity of the symptoms over time.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Extraschedular Consideration

The Board must consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As noted above, the Court, through the Joint Motions for Remand, have noted that the Board has provided an insufficient discussion concerning whether the Veteran is entitled to an extraschedular rating for his conversion disorder.

Pursuant to 38 C.F.R. § 3.321(b)(1) , the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture which such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first element is a finding of whether the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, the Board must make be a comparison between the level of severity and symptomatology of the Veteran's conversion disorder with the established criteria found in the rating schedule under 38 C.F.R. § 4.130, Diagnostic Code 9424.  Id.   

If the first element is met, the Board must address the second element which is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of [C & P] for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

In this case, the Board finds that the first element is not met and the evidence before the VA does not present such an exceptional disability picture that the available schedular evaluations under the General Rating Formula for Mental Disorders are inadequate.  As noted above, the Veteran's reported symptoms of sleep disturbance, irritability, anger, memory impairment, suicidal and homicidal ideation, cognitive disruptions, and social isolation are all contemplated by the schedular rating formula.  Additionally, in accordance with the holding in Mauerhan v. Principi, which directs that the Board must "consider all symptoms of a claimant's condition that affect the level of occupational and social impairment," the Board has also addressed the Veteran's stress and anxiety manifesting in head shaking and leg pain/numbness in assigning the above schedular ratings.  Further, the General Rating Formula for Mental Disorders not only specifically addresses occupational impairment, but focuses on the degree of occupational and social impairment resultant of the symptoms associated with the psychiatric disorder addressed.  The Veteran's conversion disorder is of a severity contemplated by the ratings he has been assigned, and the ratings are adequate to address the severity.  The 50 and 70 percent ratings which have been assigned on a schedular basis already contemplate a significant degree of occupational impairment.  

From January 9, 1998 to April 12, 2000 a 50 percent rating is assigned; the Board addressed whether all of the Veteran's objective symptoms in combination warranted a higher rating, but found that the objective evidence of record did not support a higher rating.  The Board also found that the Veteran was not credible in providing subjective statements regarding the severity, frequency or actual occurrence of is symptoms.  The Board also addressed whether the Veteran was entitled to a 100 percent rating from April 13, 2000 to October 4, 2001.  As addressed above, during that period in time the Veteran was employed full time, a student, and he did not possess any of the enumerated criteria for a 100 percent rating under the rating formula.  In conclusion, as (1) higher ratings are available in the rating formula, (2) the Board addressed all of the Veteran's symptoms associated with his conversion disorder (including those not specifically listed in the formula), and (3) the rating formula is specifically aimed at providing ratings based on occupational and social impairment, the Board finds that the rating schedule is adequate for rating the Veteran's conversion disorder, and the first element of the extraschedular inquiry is not met.

As the Board has found that the first element for an extraschedular inquiry was not met in this case, as the rating formula is adequate to address the Veteran's conversion disorder, the Board does not have to address the second element in the inquiry.  However, as the Joint Motions have addressed the Veteran's use of his sick leave as a showing of marked interference with employment, the Board will note that even if the Veteran met the first element in the extraschedular inquiry (which the Board finds that he does not), he would also fail the second inquiry.  In 1989 the Veteran used 179 hours of sick leave in a year (as the year to date notice was from the end of the year).  In 2000 he used 159 hours of sick leave in a year.  VA physicians and examiners noted that the Veteran would have occupational difficulty.  In the June 2001 VA treatment record, a VA psychologist opined that he is not able to work on any regular, day to day, 40 hour per week job due to his hysterical conversion, chronic pain, and associated anxiety and depression.  In addition, the Veteran also indicated that he missed work due to orthopedic symptomatology, like back pain, in multiple VA treatment records dated during this time period.  Other records from the SSA note that the Veteran had problems at work due to racial discord or inequalities.  In essence, the record shows that the Veteran had interference with employment due to multiple factors and not singularly due to his conversion disorder, and again the General Rating Formula for Mental Disorders specifically addressed occupational impairment.  Thus, in decisions addressing disorders under this rating formula the Board would note that the Veteran was not hospitalized at all for his conversion disorder during the time periods on appeal, and that frequent hospitalizations is a better reference for the extraschedular review when addressing disorders under the General Rating Formula for Mental Disorders and its occupational impairment-driven rating criteria.  So, in this case, not only does the Veteran fail the first element of extraschedular review, but, arguendo¸the Veteran would fail the second element of review as well.

In conclusion, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board notes that in some instances a claim for increase arguably includes a claim for unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record).  Here, however, the Veteran was employed full time and a student during the periods of time on appeal.


ORDER

Entitlement to an initial rating in excess of 20 percent for arthritis of the lumbar spine is denied.

From September 26, 2003 to May 8, 2009, a separate 10 percent rating for right lower extremity radiculopathy is granted.

Entitlement to a rating of 50 percent, and no higher, for conversion disorder from January 9, 1998 to April 12, 2000 is granted.

Entitlement to a rating in excess of 70 percent for conversion disorder from April 13, 2000 to October 4, 2001 is denied.




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


